Citation Nr: 1748801	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO. 06-02 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for varicocele of the left testicle. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Wade, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi which denied service connection for varicocele of the left testicle.  This claim is now under the jurisdiction of the Atlanta, Georgia RO. 

The Veteran testified before an Acting Veterans Law Judge at a Travel Board hearing in March 2008.  The Veteran was notified that the Acting Veterans Law Judge who held the March 2008 Travel Board hearing has since retired from the Board and was provided an opportunity to have a new hearing before another Veterans Law Judge.  In October 2013 he declined the opportunity for another hearing.  The Board remanded the instant claim in March 2016 and February 2017.  

For the reasons expressed below, this appeal is being REMANDED to the RO. VA will notify the appellant if further action is required on his part.


REMAND

The Board remanded the claim in March 2016 for further examination.  The VA examiner was asked specific questions regarding the nature and etiology of the Veteran's claimed varicocele of the left testicle and whether the Veteran's service connected scrotum disorder caused or aggravated the varicocele of the left testicle.  See March 2016 BVA Decision.  However, the VA examiner who performed the follow-up exam in April 2016 did not address the directive set forth in the March 2016 remand.  The Board must ensure full compliance with remand orders.  See Stegall v. West. 11 Vet. App. 268, 271 (1998) (stating a remand by the Court or the Board confers on the veteran, as a matter of law, the right to compliance with remand orders).  Thus, the board remanded the claim for further examination in February 2017.  To comply with this February 2017 remand, a genitourinary VA examination was scheduled to take place in May 2017.

However this follow-up examination never took place.  When a claimant fails to report to a VA examination without good cause the claim should be evaluated based on the evidence of the record, or in some cases, denied.  38 C.F.R. §3.655 (a) and (b).  In its July 2017 Supplemental Statement of the Case, the RO noted that the Veteran did not report for the examination to determine the etiology of the varicocele of his left testicle.  Moreover, the RO stated the Veteran failed to provide good cause for not reporting.

Despite the RO's insistence that the Veteran did not show up for his May 2017 examination, there is evidence in the record that shows the Veteran reported for his exam.  In his Statement in Support of Claim, the Veteran contended that he did show up for his scheduled appointment, and that he wished to have the exam rescheduled before the appeal was returned to the Board.  See August 2017 Statement in Support of Claim.  While the Veteran showed up for his appointment, the examination could not take place because the internet was down at the facility, and there were no nurses on staff.  See May 2017 VA 27-290 and July 2017 Web Printout.

Based on the evidence of the record, the Board finds that the Veteran did report to his examination.  Good cause has been presented as to why that examination was not completed, and good cause has been presented for why the VA examination should be rescheduled.  The Veteran is entitled to a rescheduled VA genitourinary exam in compliance with the February 2017 remand. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any updated, pertinent VA and/or private medical treatment records, which have not previously been associated with the VBMS file. 

2.  Following completion of the above, the AOJ should arrange for the Veteran to be scheduled for a genitourinary VA examination to determine the nature and etiology of any currently diagnosed varicocele of the left testicle.  All indicated studies should be performed.  After examination and review of the claims folder, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (probability of 50 percent or greater) that:

The Veteran's service connected scrotum disorder caused or aggravated his varicocele of the left testicle. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

The claims file must be made available to the examiner for review and the examiner should indicate in his/her report whether or not the claims file was reviewed.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In doing so, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.

3.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.  The claim should also be considered under the version of 38 C.F.R. §3.310 in effect prior to October 2006.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
G. A. WASIK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





